DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination after 2RCE filed 01/07/2021. 
The status of the Claims are as follows: 
Claims 1-20 have been cancelled;
Claims 21, 28, 35, and 42 have been amended;
Claims 21-46 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR /1.114.  Applicant's submission filed on 01/07/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 was filed after the mailing date of the Application on 11/11/2014.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 25, 28-29, 32, 42-44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooven (US 5518164) in view of Koukline (US 5782397) and further in view of Boiarski et al. (US 5529235; hereinafter Boiarski)

Regarding Claim 21 Hooven teaches a surgical stapling apparatus, comprising: 
a handle, comprising: 
a gripping portion (40); 
an electric motor (45); and 
a shaft (41) extending from said handle (40); 
an unfired replaceable cartridge assembly (74), comprising: 
a proximal end (annotated Fig. 5); 
a distal end (annotated Fig. 5); 
a cartridge body (annotated Fig. 5); and 
staples (81) removably stored in staple cavities (Col 5 lines 29-66)  defined in said cartridge body (annotated Fig. 6); (Col 5 lines 1-10)
wherein said staple cavities are defined in longitudinal rows between said proximal end and said distal end. (Col 5 lines 29-66)  (Fig. 2)
a firing system (Col 6 lines 14-30) movable toward said distal end by said electric motor (45) to progressively eject said staples (81) from said cartridge body (annotated Fig. 6) during a firing cycle, (Fig. 7-8)
wherein said firing system (Col 6 lines 14-30)  is retractable toward said proximal end (annotated Fig. 6) to reset said firing system (Col 6 lines 14-30); and 
a lockout system (Col 8 lines 23-45), comprising
an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and 
a series of switches, comprising:
a first switch responsive to a firing of the unfired replaceable cartridge assembly; (Col 8 lines 33-42) 
a second switch responsive to interlocks in the apparatus (Col 8 lines 35-55)

Hooven teaches a wired connection to a power source, however Hooven does not expressly teach a battery configured to supply electrical power to said electric motor. 

Koukline teaches a surgical stapling apparatus that includes a lockout system and end stroke sensor, and electronic firing cycle (Col 20 lines 17-32) and a handle (10) that includes a motor (50), and a battery (51) configured to supply electrical power to the electric motor (50) (Col 20 lines 7-16) for the purposes of improving the safety and control the surgical stapling apparatus. (Col 21 lines 15-30)



While both Hooven (Col 8 lines 23-45; Col 6 lines 14-29) and Koukline (Col 20 lines 17-32) teach a firing system, lockout system and end stroke sensor, neither Hooven nor Koukline expressly teach an electronic firing cycle counter configured to count the number of firing cycles detected by said end-of-stroke sensor; spanning use of said firing system with a plurality of replaceable cartridge assemblies, wherein said lockout system is configured to electronically prevent said firing system from performing another firing cycle after said firing system has performed a predetermined number of firing cycles said electronic firing cycle counter counts to a predetermined number of firing cycles with the plurality of replaceable cartridge assemblies; and a second switch responsive to the electronic firing cycle counter reaching the predetermined number of firing cycles. 

Boiarski teaches a surgical stapling apparatus that includes 
a handle (17) comprising 
a gripping portion an electrical motor (Col 6 lines 1-23), 
an unfired replaceable cartridge assembly (12, 16) 
a firing system (Fig. 7) movable toward a distal end to eject staples from a staple cartridge 
where the firing system is retractable toward a proximal end to reset the firing system (Col 6 lines 1-23) and 
a lockout system that includes an end of stroke sensor (Col 9 line 58- col 10 line 6) configured to detect the firing of cycles of the firing system (Col 2 lines 39-59) and 
an electronic firing cycle counter (logic circuit Col 2 lines 54-56) configured to count the number of firing cycles detected by the end of stroke sensor (Col 9 line 58- col 10 line 6), spanning use of said firing system (Fig. 7) with a plurality of replaceable cartridge assemblies. (Col 2 lines 45-47) Where the Examiner interprets the disclosure “means for detecting instrument firing” as reading over counting number of firing cycles with a plurality of replaceable cartridge assemblies. 
wherein the lockout system is configured to electronically prevent said firing system from performing another firing cycle after said electronic firing cycle counter counts to a predetermined number of firing cycles representative of an accumulation of firing cycles with the plurality of replaceable cartridge assemblies. (Claims 8-10; Col 2 lines 39-59; Col 3 lines 30-68) 
a switch responsive to the electronic firing cycle counter reaching the predetermined number of firing cycles (Col 2 lines 45-60; Col 3 lines 30-68; Col 7 lines 21-29) Where the Examiner understands that “an open circuit” implies a switch that regulates a closed/open circuit. 
The teachings of Boiarski provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus. 

Hooven teaches interlock circuits that controls the motor being on or off, based on sensed conditions (Col 8 lines 24-44) further Hooven teaches an end of stroke sensor that detects the end of a firing cycle for the purposes of retracting the firing system toward the proximal end and reset the firing system (Col 6 lines 14-30), however Hooven lacks the electronic firing cycle 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus. 

    PNG
    media_image1.png
    478
    827
    media_image1.png
    Greyscale

Regarding Claim 22 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising 
However Hooven in view of Koukline does not expressly teach the counter comprises an electronic firing cycle counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto.

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.

Regarding Claim 25 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 



Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the lockout system is configured to electronically prevent said firing system from performing another firing cycle after said electronic firing cycle counter counts to a predetermined number of firing cycles for the purposes of preventing the surgical stapler from being fired when conditions are undesirable.  (Claims 8-10; Col 2 lines 39-59)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.

However the modified invention of Hooven in view of Koukline and Boiarski does not expressly teach the predetermined number is selectively adjustable.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an adjustable predetermined number, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, par 86, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 28 Hooven teaches a surgical stapling apparatus, comprising 

a gripping portion (40); 
an electric motor (45); 
electric power source (Col 4 lines 8-18)
a shaft (41) extending from said handle, wherein said handle and said shaft are reusable with 
an unfired replaceable staple cartridge assembly (74, 80); 
wherein each said replaceable staple cartridge assembly (74, 80) comprises:
	a proximal end  (annotated Fig. 6)
	a distal end (annotated Fig. 6)
	a cartridge body (annotated Fig. 6); and
	staples removably stored in staple cavities defined in said cartridge body (Col 5 lines 29-66), 
wherein said staple cavities are defined in longitudinal rows between said proximal end and said distal end; (Col 5 lines 29-66)
an end-of-stroke sensor (87) configured to detect a firing stroke (Col 6 lines 14-29) in which said electric power source (Col 4 lines 8-18) supplies power to said electric motor (45); 
wherein said staples are sequentially ejected from said staple cavities during said firing stroke; (Col 5 lines 29-66) (Figs. 7-8) and 
an interlock circuit (Col 8 lines 24-44) 
a first switch responsive to a firing of the unfired replaceable cartridge assembly; (Col 8 lines 33-42) 
a second switch responsive to interlocks in the apparatus (Col 8 lines 35-55)
wherein said interlock circuit is configured to electrically prohibit said surgical stapling apparatus from firing another replaceable staple cartridge assembly (Col 8 lines 24-44)


 
Similar to Hooven, Koukline teaches a surgical stapling apparatus that includes an interlock circuit, end stroke sensor (Col 10 lines 8-16; Col 20 lines 7-15), and electronic firing cycle (Col 20 lines 17-32). Koukline also teaches a surgical stapling apparatus that includes a handle (10) that includes a motor (50), and a battery (51) configured to supply electrical power to the electric motor (50) (Col 20 lines 7-16) for the purposes of improving the safety and control the surgical stapling apparatus. (Col 21 lines 15-30)
 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the handle of the surgical stapling apparatus of Hooven to include a battery as taught by Koukline since Col 20 lines 7-16 of Koukline suggests that such a modification would provide better control of the surgical stapling apparatus for the purposes of improving the safety of the surgical stapling apparatus.

While both Hooven (Col 8 lines 23-45; Col 6 lines 14-29) and Koukline (Col 10 lines 8-16; Col 20 lines 7-15) teach a firing system, interlock circuits system and end stroke sensor, neither Hooven nor Koukline expressly teach an electronic firing stroke counter configured to count the number of firing strokes detected by said end-of-stroke sensor, after said electronic firing stroke counter counts to a predetermined number of firing strokes.
Boiarski teaches a surgical stapling apparatus that includes
a handle (17) comprising
a gripping portion 
an electrical motor (Col 6 lines 1-23),
an unfired replaceable cartridge assembly (12, 16)
an interlock circuit that includes an electronic firing stroke counter configured to count the number of firing strokes detected by an end-of-stroke sensor, accumulated with a plurality of replaceable cartridge assemblies, (Col 2 lines 45-47) Where the Examiner interprets the disclosure “means for detecting instrument firing” as reading over counting number of firing cycles with a plurality of replaceable cartridge assemblies.
wherein said interlock circuit is configured to electrically prohibit said surgical stapling apparatus from firing another replaceable staple cartridge assembly said electronic firing stroke counter counts to a predetermined number of firing strokes.  (Claims 8-10; Col 2 lines 39-59; Col 3 lines 30-68) 
 a switch responsive to the electronic firing cycle counter reaching the predetermined number of firing cycles (Col 2 lines 45-60; Col 3 lines 30-68; Col 7 lines 21-29) Where the Examiner understands that “an open circuit” implies a switch that regulates a closed/open circuit. 
The teachings of Boiarski provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus. 

Hooven teaches interlock circuits that controls the motor being on or off, based on sensed conditions (Col 8 lines 24-44) further Hooven teaches an end of stroke sensor that detects the end of a firing cycle for the purposes of retracting the firing system toward the proximal end and reset the firing system (Col 6 lines 14-30), however Hooven lacks the electronic firing cycle counter to count the number of firing cycles. Here Boiarski teaches an electronic firing cycle counter configured to count the number of firing cycles detected by an end of stroke sensor and further teaches an interlock circuit that prevents the use of the surgical stapling apparatus based on a predetermined number of firing cycles. (Col 2 lines 39-59)  While Boiarski does not expressly teach preventing said firing system from performing the firing cycle with the unfired replaceable 
 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.

Regarding Claim 29 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches an interlock circuit (Col 8 lines 23-45), and an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 

However Hooven in view of Koukline does not expressly teach an electronic firing stroke counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto.
Boiarski teaches an electronic firing stroke counter (logic circuits; Col 2 lines 39-59) and further teaches the counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 



Regarding Claim 32 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 

However Hooven in view of Koukline does not expressly teach an electronic firing cycle counter configured to count the number of firing cycles detected by the end of stroke sensor

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the lockout system is configured to electronically prevent said firing system from performing another firing cycle after said electronic firing cycle counter counts to a predetermined number of firing cycles for the purposes of preventing the surgical stapler from being fired when conditions are undesirable.  (Claims 8-10; Col 2 lines 39-59)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests 

However the modified invention of Hooven in view of Koukline and Boiarski does not expressly teach the predetermined number is selectively adjustable.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an adjustable predetermined number, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, par 86, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 42 Hooven teaches a surgical stapling apparatus, comprising: 
a handle usable with an unfired replaceable staple cartridge, said handle comprising: 
a gripping portion (40); 
an electric motor (45); 
a firing system (Col 6 lines 14-30) configured to fire the unfired replaceable staple cartridge (74) during a firing operation; 
a sensor (87) configured to detect the number of firing operations of said firing system; (Col 6 lines 14-29) and 
an interlock circuit (Col 8 lines 24-44), 
wherein said interlock circuit is configured to electrically prevent a said firing operation when said interlock circuit is in said second state. (Col 8 lines 24-44)
a first switch responsive to a firing of the unfired replaceable cartridge assembly; (Col 8 lines 33-42) 
a second switch responsive to interlocks in the apparatus (Col 8 lines 35-55)

Hooven teaches a wired connection to a power source, however Hooven does not expressly teach a battery 

Similar to Hooven, Koukline teaches a surgical stapling apparatus that includes an interlock circuit, end stroke sensor (Col 10 lines 8-16; Col 20 lines 7-15), and electronic firing cycle (Col 20 lines 17-32). Koukline also teaches a surgical stapling apparatus that includes a handle (10) that includes a motor (50), and a battery (51) configured to supply electrical power to the electric motor (50) (Col 20 lines 7-16) for the purposes of improving the safety and control the surgical stapling apparatus. (Col 21 lines 15-30)
 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the handle of the surgical stapling apparatus of Hooven to include a battery as taught by Koukline since Col 20 lines 7-16 of Koukline suggests that such a modification would provide better control of the surgical stapling apparatus for the purposes of improving the safety of the surgical stapling apparatus.

While both Hooven (Col 8 lines 23-45; Col 6 lines 14-29) and Koukline (Col 10 lines 8-16; Col 20 lines 7-15) teach a firing system, interlock circuits system and end stroke sensor, neither Hooven nor Koukline expressly teach an electronic firing operation counter configured to count the number of firing operations detected by said sensor, wherein said interlock circuit is in a first state before said electronic firing operation counter counts to a predetermined number, wherein said interlock circuit is in a second state when said electronic firing operation counter counts to the 

Boiarski teaches a surgical stapling apparatus that includes
a handle (17) comprising
a gripping portion
an electrical motor (Col 6 lines 1-23),
an unfired replaceable cartridge assembly (12, 16)
an electronic firing operation counter configured to count the number of firing operations detected by said sensor accumulated with a plurality of replaceable cartridge assemblies (Claims 8-10; Col 2 lines 39-59; Col 3 lines 30-68)  
wherein said interlock circuit is in a first state before said electronic firing operation counter counts to a predetermined number, (Claims 8-10; Col 2 lines 39-59; Col 3 lines 30-68)
wherein said interlock circuit is in a second state when said electronic firing operation counter counts to the predetermined number representative of an accumulation of firing cycles with the plurality of replaceable cartridge assemblies. (Claims 8-10; Col 2 lines 39-59; Col 3 lines 30-68) 
a switch responsive to the electronic firing cycle counter reaching the predetermined number of firing cycles (Col 2 lines 45-60; Col 3 lines 30-68; Col 7 lines 21-29) Where the Examiner understands that “an open circuit” implies a switch that regulates a closed/open circuit. 
The teachings of Boiarski provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus. 


 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.

Regarding Claim 43 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric 

However Hooven in view of Koukline does not expressly teach wherein said lockout system further comprises a lockout sensor switch in signal communication with said electronic firing cycle counter, wherein said lockout sensor switch is moveable between an open state and a closed state, wherein the supply of electrical power from said battery to said electric motor is prevented when said lockout sensor switch is in the open state, and wherein said lockout sensor switch is configured to maintain the open state when said electronic firing cycle counter counts to the predetermined number of firing cycles.

Boiarski teaches an electronic firing stroke counter (logic circuits; Col 2 lines 39-59) and further teaches wherein said lockout system further comprises a lockout sensor switch in signal communication with said electronic firing cycle counter, wherein said lockout sensor switch is moveable between an open state and a closed state, wherein the supply of electrical power from said battery to said electric motor is prevented when said lockout sensor switch is in the open state, and wherein said lockout sensor switch is configured to maintain the open state when said electronic firing cycle counter counts to the predetermined number of firing cycles. (Col 9 line 58- Col 10 line 8)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter and a lockout sensor switch as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus. 

Regarding Claim 44 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches an interlock circuit (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 

However Hooven in view of Koukline does not expressly teach wherein said lockout system further comprises an interlock circuit switch in signal communication with said electronic firing cycle counter, wherein said lockout sensor switch is moveable between an open state and a closed state, wherein the supply of electrical power from said battery to said electric motor is prevented when said lockout sensor switch is in the open state, and wherein said lockout sensor switch is configured to maintain the open state when said electronic firing cycle counter counts to the predetermined number of firing cycles.

Boiarski teaches an electronic firing stroke counter (logic circuits; Col 2 lines 39-59) and further teaches wherein said lockout system further comprises a lockout sensor switch in signal communication with said electronic firing cycle counter, wherein said lockout sensor switch is moveable between an open state and a closed state, wherein the supply of electrical power from said battery to said electric motor is prevented when said lockout sensor switch is in the open state, and wherein said lockout sensor switch is configured to maintain the open state when said electronic firing cycle counter counts to the predetermined number of firing cycles. (Col 9 line 58- Col 10 line 8)



Regarding Claim 46 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches an interlock circuit (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 

However Hooven in view of Koukline does not expressly teach wherein said lockout system further comprises an interlock circuit switch in signal communication with said electronic firing cycle counter, wherein said lockout sensor switch is moveable between an open state and a closed state, wherein the supply of electrical power from said battery to said electric motor is prevented when said lockout sensor switch is in the open state, and wherein said lockout sensor switch is configured to maintain the open state when said electronic firing cycle counter counts to the predetermined number of firing cycles.

Boiarski teaches an electronic firing stroke counter (logic circuits; Col 2 lines 39-59) and further teaches wherein said lockout system further comprises a lockout sensor switch in signal communication with said electronic firing cycle counter, wherein said lockout sensor switch is moveable between an open state and a closed state, wherein the supply of electrical power from 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interlock circuit of Hooven in view of Koukline to include an electronic firing cycle counter and a lockout sensor switch as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus. 

Claims 23-24, 26-27 30-31, 33 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooven (US 5518164) in view of Koukline (US 5782397) and further in view of Boiarski et al. (US 5529235; hereinafter Boiarski) as applied to Claim 21 above and further in view of Kortenbach et al. (US 5,313,935) hereinafter, referred to as Kortenbach. 

Regarding Claim 23 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 



Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.

Boiarski teaches optical indicators (Col 2 lines 18-21; Col 3 lines 21-25, 38-61), however Hooven in view of Koukline and Boiarski does not expressly teach a display configured to display said maintained count. 

Kortenbach teaches a display configured to display the maintained count for the purposes of improving the confidence of the user that the surgical stapling apparatus is appropriate for use. (Col 3 lines 54-60)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline and Boiarski to include a display as taught by Kortenbach since Col 1 line 55 – Col 2 lines 15 of Kortenbach suggests that such a modification provides a mechanism to determine the number of uses in a reusable, disposable surgical apparatus for the purposes of preventing use after the useful life of the surgical apparatus has expired.

Claim 24 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification would prevent the use of the surgical stapler apparatus when a staple cartridge has been spent for the purposes of determining the appropriateness of the surgical stapler for its intended use.  

Boiarski teaches optical indicators (Col 2 lines 18-21; Col 3 lines 21-25, 38-61), however Hooven in view of Koukline and Boiarski does not expressly teach a display configured to display the difference between the predetermined number and the maintained count.

Kortenbach teach a display configured to display the difference between the predetermined number and the maintained count for the purposes of improving the confidence of the user that the surgical stapling apparatus is appropriate for use.  (Col 3 lines 54-60)



Regarding Claim 26 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the counter is configured to maintain a count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.



Kortenbach teaches said surgical stapling apparatus further comprises a display configured to display said count. (Col 3 lines 54-60)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline and Boiarski to include a display as taught by Kortenbach since Col 1 line 55 – Col 2 lines 15 of Kortenbach suggests that such a modification provides a mechanism to determine the number of uses in a reusable, disposable surgical apparatus for the purposes of preventing use after the useful life of the surgical apparatus has expired.

Regarding Claim 27 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 



Boiarski teaches optical indicators (Col 2 lines 18-21; Col 3 lines 21-25, 38-61), however Hooven in view of Koukline and Boiarski does not expressly teach a display configured to display the difference between the predetermined number and the maintained count.

Kortenbach teach a display configured to display the difference between the predetermined number and the maintained count for the purposes of improving the confidence of the user that the surgical stapling apparatus is appropriate for use.  (Col 3 lines 54-60)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline and Boiarski to include a display as taught by Kortenbach since Col 1 line 55 – Col 2 lines 15 of Kortenbach suggests that such a modification provides a mechanism to determine the number of uses in a reusable, disposable surgical apparatus for the purposes of preventing use after the useful life of the surgical apparatus has expired.

Regarding Claim 30 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric 

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.

Boiarski teaches optical indicators (Col 2 lines 18-21; Col 3 lines 21-25, 38-61), however Hooven in view of Koukline and Boiarski does not expressly teach a display configured to display said maintained count. 

Kortenbach teaches a display configured to display the maintained count for the purposes of improving the confidence of the user that the surgical stapling apparatus is appropriate for use. (Col 3 lines 54-60)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline and Boiarski to include a display as taught by Kortenbach since Col 1 line 55 – Col 2 lines 15 of Kortenbach suggests that such a modification provides a mechanism to determine the number of uses in a reusable, disposable 

Regarding Claim 31 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.   

Boiarski teaches optical indicators (Col 2 lines 18-21; Col 3 lines 21-25, 38-61), however Hooven in view of Koukline and Boiarski does not expressly teach a display configured to display the difference between the predetermined number and the maintained count.



Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline and Boiarski to include a display as taught by Kortenbach since Col 1 line 55 – Col 2 lines 15 of Kortenbach suggests that such a modification provides a mechanism to determine the number of uses in a reusable, disposable surgical apparatus for the purposes of preventing use after the useful life of the surgical apparatus has expired.

Regarding Claim 33 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the counter is configured to maintain a count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being 

Boiarski teaches optical indicators (Col 2 lines 18-21; Col 3 lines 21-25, 38-61), however Hooven in view of Koukline and Boiarski does not expressly teach said surgical stapling apparatus further comprises a display configured to display said count.

Kortenbach teaches said surgical stapling apparatus further comprises a display configured to display said count. (Col 3 lines 54-60)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline and Boiarski to include a display as taught by Kortenbach since Col 1 line 55 – Col 2 lines 15 of Kortenbach suggests that such a modification provides a mechanism to determine the number of uses in a reusable, disposable surgical apparatus for the purposes of preventing use after the useful life of the surgical apparatus has expired.

Regarding Claim 34 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 



Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.   

Boiarski teaches optical indicators (Col 2 lines 18-21; Col 3 lines 21-25, 38-61), however Hooven in view of Koukline and Boiarski does not expressly teach a display configured to display the difference between the predetermined number and the maintained count.

Kortenbach teach a display configured to display the difference between the predetermined number and the maintained count for the purposes of improving the confidence of the user that the surgical stapling apparatus is appropriate for use.  (Col 3 lines 54-60)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline and Boiarski to include a display as taught by Kortenbach since Col 1 line 55 – Col 2 lines 15 of Kortenbach suggests that such a modification provides a mechanism to determine the number of uses in a reusable, disposable surgical apparatus for the purposes of preventing use after the useful life of the surgical apparatus has expired.

Claims 35-36, 39, 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooven (US 5518164) in view of Boiarski et al. (US 5529235; hereinafter Boiarski)

Regarding Claim 35 Hooven teaches a surgical stapling apparatus which is usable with an unfired staple cartridge assembly (74), wherein each unfired staple cartridge assembly (74) comprises a proximal end (annotated Fig. 6), a distal end (annotated Fig. 6), a cartridge body (annotated Fig. 6), and staples (81) removably stored in the cartridge body (annotated Fig. 6), said surgical stapling apparatus comprising: 
a housing (41) comprising 
an electric motor; 
a firing system (Col 6 lines 14-30) drivable toward the distal end of the unfired staple cartridge assembly (74) by said electric motor (45) to eject staples from the cartridge body (annotated Fig. 6) of the staple cartridge assembly (74) during a firing cycle; 
a sensor (87) configured to detect the number of firing cycles of said firing system (Col 6 lines 14-30); and 
an interlock circuit (Col 8 lines 24-44) comprising 
a first switch responsive to a firing of the unfired replaceable cartridge assembly; (Col 8 lines 33-42) 
a second switch responsive to interlocks in the apparatus (Col 8 lines 35-55)

While Hooven (Col 8 lines 23-45; Col 6 lines 14-29) teaches a firing system, interlock circuits system and end stroke sensor, Hooven does not expressly teach an electronic firing cycle counter configured to count the number of firing cycles detected by said sensor wherein said interlock circuit is configured to prevent said housing from being used after said electronic firing cycle 

Boiarski teaches a surgical stapling apparatus that includes
         a handle (17) comprising
o    a gripping portion
o    an electrical motor (Col 6 lines 1-23),
         an unfired replaceable cartridge assembly (12, 16)
         an interlock circuit that includes an electronic firing cycle counter configured to count the number of firing cycles detected by said sensor accumulated with a plurality of replaceable cartridge assemblies
wherein said interlock circuit is configured to prevent said housing from being used after said electronic firing cycle counter counts to a predetermined number of firing cycles.  (Claims 8-10; Col 2 lines 39-59; Col 3 lines 30-68)
a switch responsive to the electronic firing cycle counter reaching the predetermined number of firing cycles (Col 2 lines 45-60; Col 3 lines 30-68; Col 7 lines 21-29) Where the Examiner understands that “an open circuit” implies a switch that regulates a closed/open circuit. 
The teachings of Boiarski provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus. 

Hooven teaches interlock circuits that controls the motor being on or off, based on sensed conditions (Col 8 lines 24-44) further Hooven teaches an end of stroke sensor that detects the end of a firing cycle for the purposes of retracting the firing system toward the proximal end and reset the firing system (Col 6 lines 14-30), however Hooven lacks the electronic firing cycle 
 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interlock circuit of Hooven to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.

Regarding Claim 36 the modified invention of Hooven in view of Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   

However Hooven does not expressly teach electronic firing cycle counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto.



Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.   

Regarding Claim 39 the modified invention of Hooven in view of Boiarski teach the invention as described above. Hooven teaches an interlock circuit (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29). 

However Hooven does not expressly teach an electronic firing cycle counter configured to count the number of firing cycles detected by the end of stroke sensor

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the interlock circuit is configured to electronically prevent said firing system from performing another firing cycle after said electronic firing cycle counter counts to a predetermined number of firing cycles for the purposes of preventing the surgical stapler from being fired when conditions are undesirable.  (Claims 8-10; Col 2 lines 39-59)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven to include an electronic firing cycle counter as taught by 
 
However the modified invention of Hooven in view of Boiarski does not expressly teach the predetermined number is selectively adjustable.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide an adjustable predetermined number, since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Please note that in the instant application, par 86, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 45 the modified invention of Hooven in view of Koukline and Boiarski teach the invention as described above. Hooven teaches an interlock circuit (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); and   Koukline teaches a battery (51) is configured to supply electrical power to the electric motor (50) and feedback circuits (Col 5 lines 31-46; Col 10 lines 8-16) that control the operation of the motor (50). 

However Hooven in view of Koukline does not expressly teach wherein said lockout system further comprises an interlock circuit switch in signal communication with said electronic firing cycle counter, wherein said lockout sensor switch is moveable between an open state and a closed state, wherein the supply of electrical power from said battery to said electric motor is prevented when said lockout sensor switch is in the open state, and wherein said lockout sensor 

Boiarski teaches an electronic firing stroke counter (logic circuits; Col 2 lines 39-59) and further teaches wherein said lockout system further comprises a lockout sensor switch in signal communication with said electronic firing cycle counter, wherein said lockout sensor switch is moveable between an open state and a closed state, wherein the supply of electrical power from said battery to said electric motor is prevented when said lockout sensor switch is in the open state, and wherein said lockout sensor switch is configured to maintain the open state when said electronic firing cycle counter counts to the predetermined number of firing cycles. (Col 9 line 58- Col 10 line 8)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interlock circuit of Hooven in view of Koukline to include an electronic firing cycle counter and a lockout sensor switch as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus. 


Claims 37, 38, 40, 41  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hooven (US 5518164) in view of Boiarski (US 5529235) as applied to Claim 35 above and further in view of Kortenbach (US 5,313,935) 

Claim 37 the modified invention of Hooven in view Boiarski teach the invention as described above. Hooven teaches a lockout system (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29); 

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Koukline to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus. 

Boiarski teaches optical indicators (Col 2 lines 18-21; Col 3 lines 21-25, 38-61), however Hooven in view of Boiarski does not expressly teach a display configured to display said maintained count. 

Kortenbach teaches a display configured to display the maintained count for the purposes of improving the confidence of the user that the surgical stapling apparatus is appropriate for use. (Col 3 lines 54-60)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Boiarski to include a display as taught by Kortenbach since Col 1 line 55 – Col 2 lines 15 of Kortenbach suggests that such a modification provides a mechanism to determine the number of uses in a reusable, disposable surgical 

Regarding Claim 38 the modified invention of Hooven in view of Boiarski teach the invention as described above. Hooven teaches an interlock circuits (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29). 

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interlock circuit of Hooven to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.   

Boiarski teaches optical indicators (Col 2 lines 18-21; Col 3 lines 21-25, 38-61), however Hooven in view of Boiarski does not expressly teach a display configured to display the difference between the predetermined number and the maintained count.

Kortenbach teach a display configured to display the difference between the predetermined number and the maintained count for the purposes of improving the confidence of the user that the surgical stapling apparatus is appropriate for use.  (Col 3 lines 54-60)



Regarding Claim 40 the modified invention of Hooven in view of Boiarski teach the invention as described above. Hooven teaches an interlock circuit (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29). 

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the counter is configured to maintain a count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interlock circuit of Hooven to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.   

Boiarski teaches optical indicators (Col 2 lines 18-21; Col 3 lines 21-25, 38-61), however Hooven in view of Boiarski does not expressly teach said surgical stapling apparatus further comprises a display configured to display said count.



Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Boiarski to include a display as taught by Kortenbach since Col 1 line 55 – Col 2 lines 15 of Kortenbach suggests that such a modification provides a mechanism to determine the number of uses in a reusable, disposable surgical apparatus for the purposes of preventing use after the useful life of the surgical apparatus has expired.

Regarding Claim 41 the modified invention of Hooven in view of Boiarski teach the invention as described above. Hooven teaches an interlock circuit (Col 8 lines 23-45), comprising an end-of-stroke sensor (87) configured to detect the firing cycles of said firing system (Col 6 lines 14-29). 

Boiarski teaches an electronic firing cycle counter (logic circuits; Col 2 lines 39-59) and further teaches the counter comprises an electronic device having an input for incrementing a maintained count based on the transition of an electrical signal provided thereto. (Col 4 line 58- Col 5 line 14); 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the interlock circuit of Hooven to include an electronic firing cycle counter as taught by Boiarski since Col 2 lines 39-59 and Col 1 lines 13-17 of Boiarski suggests that such a modification provides monitoring devices preventing the surgical stapler from being fired when conditions are undesirable for the purposes of improving the safety of the surgical stapling apparatus.   



Kortenbach teach a display configured to display the difference between the predetermined number and the maintained count for the purposes of improving the confidence of the user that the surgical stapling apparatus is appropriate for use.  (Col 3 lines 54-60)

Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the lockout system of Hooven in view of Boiarski to include a display as taught by Kortenbach since Col 1 line 55 – Col 2 lines 15 of Kortenbach suggests that such a modification provides a mechanism to determine the number of uses in a reusable, disposable surgical apparatus for the purposes of preventing use after the useful life of the surgical apparatus has expired.

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
Applicant’s Argument: Hooven in view of Boiarski does not teach a lockout system comprising the series of switches recited in amended Claim 21 where a lockout system configured to prevent a firing stroke when both a fired replaceable cartridge assembly is present and an unfired replaceable cartridge is present but the predetermined number of firing cycles has been reached. 

Examiner’s Response: Hooven discloses at Col 8 lines 33-55 that are switches to detect a firing of the unfired replaceable cartridge assembly (whether or not staples are present in the cartridge) and interlocks in the apparatus. Boiarski also teaches a switch responsive to the electronic firing 

At Col 7 lines 22-28 Boiarski teaches “firing is prevented by the internal logic of the control means unit.  If an in appropriate value of resistance or an open circuit is detected for the desirable application, the control means inhibits the firing of the instrument.” Further at Col 2 lines 39-59 Boiarski teaches a detection means can be configured to count the number of times the device is fired according to a predetermined number (once or multiple times). Where the Examiner interprets the disclosure “means for detecting instrument firing” as reading over counting number of firing cycles with a plurality of replaceable cartridge assemblies.

 While Boiarski does not expressly teach preventing said firing system from performing the firing cycle with the unfired replaceable cartridge assembly, Boiarski teaches all of the claimed structural limitations. The state of the cartridge- unfired or fired – doesn’t limit the apparatus to perform the claimed function of detecting the firing cycles, counting the firing cycles and preventing the firing system from performing a firing cycles according to a predetermined number of cycles. Further, MPEP 2114(II) states that an apparatus claim covers what a device is, not what a device does. Therefore the Examiner has interpreted that the modified invention of Hooven in view of Koukline and Boiarski can be configured to perform the claimed function.

Therefore the Examiner has determined that the Applicant's arguments are not persuasive and the Examiner maintains that the combination of teachings from Hooven in view of Koukline and further in view of Boiarski render the Applicant's claimed invention obvious over the prior art.

Applicant’s Argument: In the instant application the lockout system relies on both switches in the series the first switch which corresponds to the firing of a single unfired replaceable cartridge assembly and the second switch which corresponds to the accumulation of firing cycles spanning multiple replaceable cartridge assemblies, there is no motivation to further combine Hooven, Koukline and Boiarski to include a series of switches as recited in Claim 21. 

Examiner’s Response: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the lockout system relies on both switches in the series the first switch which corresponds to the firing of a single unfired replaceable cartridge assembly and the second switch which corresponds to the accumulation of firing cycles spanning multiple replaceable cartridge assemblies) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore the Examiner has determined that the Applicant's arguments are not persuasive and the Examiner maintains that the combination of teachings from Hooven, Koukline and Boiarski render the Applicant's claimed invention obvious over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731